Citation Nr: 0020877	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-41 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from January 1990 to May 1993.  
Upon separation from service, he claimed service connection 
for a left knee disorder that he contended was aggravated in 
service, for degenerative disc disease of the cervical spine, 
and for hypertension.  This appeal comes to the Board of 
Veterans' Appeals (Board) from an October 1993 rating 
decision by the Boston, Massachusetts, Regional Office (RO) 
that granted service connection for degenerative disc disease 
of the cervical spine and hypertension, assigning each 
disability a 10 percent evaluation, and denied service 
connection for a left knee disorder.  The veteran expressed 
his disagreement with the evaluation assigned the cervical 
spine disorder and the denial of service connection for the 
left knee disorder.

In a March 1999 decision, the Board remanded the case for 
further development of the evidence regarding the cervical 
spine disorder, and for issuance of a proper Statement of the 
Case with regard to the left knee disorder.

During the pendency of this appeal, the veteran moved to New 
Hampshire, so his case was transferred to the Manchester RO.


FINDINGS OF FACT

1.  An October 1993 rating decision denied service connection 
for a left knee disorder, and the veteran expressed 
disagreement with that decision at a June 1994 hearing.

2.  A February 2000 Statement of the Case, a cover letter 
thereto, and instructions issued with a VA Form 9, advised 
the veteran of the laws and regulations applicable to the 
appeal of a denial of a service-connection claim.

3.  The veteran failed to perfect appeal of the denial of 
service connection for a left knee disorder.

4.  With regard to the evaluation for a cervical spine 
disorder, the veteran failed to report for scheduled VA 
examinations.


CONCLUSIONS OF LAW

1.  Because the veteran did not perfect an appeal of the 
denial of service connection for a left knee disorder, the 
Board lacks jurisdiction to review that issue.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991); 38 C.F.R. §§ 19.4, 19.5, 
19.26, 19.29, 19.30, 20.101, 20.200, 20.201, 20.202, 20.302 
(1999).

2.  An evaluation in excess of 10 percent for a cervical 
spine disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

As indicated above, the veteran, in May 1993, claimed service 
connection for a left knee disorder that he contended was 
aggravated in service, for degenerative disc disease of the 
cervical spine, and for hypertension.  In a 24 May letter, he 
was advised that arrangements were being made for VA 
examinations and that, if he failed to report for same, his 
claims might be denied or the evaluations assigned might be 
less than those to which he might otherwise be entitled.  He 
reported for a VA general medical examination on 22 June, and 
for a VA orthopedic examination on 24 June.

An October 1993 rating decision granted service connection 
for a cervical spine disorder and hypertension, assigned each 
of those disabilities a 10 percent evaluation, and denied 
service connection for a left knee disorder.  In a December 
1993 letter from his representative, the veteran specifically 
disagreed with the evaluation assigned the cervical spine 
disorder; however, the letter made no mention of the denial 
of service connection for a left knee disorder, nor did it 
mention the evaluation assigned for hypertension.  In 
February 1994, he was sent a Statement of the Case regarding 
the evaluation assigned the cervical spine disorder.  A cover 
letter advised him that his Substantive Appeal should include 
the benefit he sought, the facts in the Statement of the Case 
with which he disagreed, and the errors of law he believed 
were made in the rating decision.  In March 1994, he filed a 
Substantive Appeal, VA Form 9, but did not therein cite 
errors of fact or law in the October 1993 rating decision or 
the February 1994 Statement of the Case, nor did he set forth 
any specific arguments; instead, he merely requested a 
hearing before a hearing officer.

At a June 1994 hearing, for reasons not apparent on the 
record, the hearing officer identified, as issues on appeal, 
the evaluation assigned the cervical spine disorder and the 
denial of service connection for the left knee disorder.  
With regard to the cervical spine disorder, the veteran said 
he had been seeing a neurologist.  He submitted VA outpatient 
treatment records at the hearing, and said they included 
reports of neurologic examinations, but most of the records 
addressed hypertension and diet, and we are unable to 
identify any that reflect neurologic examinations.  He also 
said, correctly, that the records did not relate to the left 
knee disorder.  Near the end of the hearing, the veteran was 
asked if he was willing to report for further VA examination, 
and he said that he was.  A July 1994 Supplemental Statement 
of the Case denied an evaluation in excess of 10 percent for 
a cervical spine disorder and again denied service connection 
for a left knee disorder.  However, it did not set forth the 
laws and regulations relevant to the denial of service 
connection for a left knee disorder, nor did it, or its cover 
letter, advise the veteran that he had not yet perfected an 
appeal as to that issue.

In a letter received on 20 July 1995, the veteran reported 
that he had been scheduled for VA examinations on 24 July, 
but would be out of town then.  He asked that the 
examinations be rescheduled.  On 5 September, he was seen for 
a VA hypertension examination and, on 22 September, he had a 
VA orthopedic examination.  The orthopedic examiner referred 
the veteran for a neurologic examination and possible 
magnetic resonance imaging and electromyography.  A January 
1996 rating decision denied evaluations greater than 10 
percent each for hypertension and the cervical spine 
disorder.  Later that month, the veteran was sent a 
Supplemental Statement of the Case listing, as issues, the 
evaluation of the cervical spine disorder and service 
connection for a left knee disorder.  However, the 
Supplemental Statement of the Case did not set forth the laws 
and regulations applicable to denial of service connection 
for a left knee disorder.  In addition, the cover letter 
suggested, incorrectly, that the veteran had already 
perfected appeal of that issue.

Under the foregoing state of the record, the case was 
certified to the Board in December 1998 and the veteran was 
so advised by letter of like date.  A March 1999 Board 
decision noted that a Notice of Disagreement must be in 
writing and that the first writing wherein the veteran 
expressed disagreement with the denial of service connection 
of a left knee disorder was the transcript of the June 1994 
hearing.  However, the decision also noted that, although the 
veteran had not filed a Substantive Appeal as to that issue, 
neither had he been issued a Statement of the Case explaining 
the laws and regulations relative thereto.  In addition, the 
decision also noted the veteran's September 1995 referral for 
a VA neurologic examination, the results of which were not of 
record.  Accordingly, the case was remanded to remedy those 
shortcomings.

In a July 1999 letter enclosing an Authorization for Release 
of Information, VA Form 21-4142, the RO asked the veteran for 
information regarding treatment he had received for left knee 
and cervical spine disorders.  However, the veteran has never 
responded to that request for information.  In September 
1999, the RO queried the VA hospital for records of a VA 
neurologic examination, but received only another copy of the 
report of the September 1995 orthopedic examination wherein 
the referral for the neurologic examination was made.  
Accordingly, in November 1999, the RO ordered a neurologic 
examination.  In December 1999, the veteran submitted a 
Declaration of Status of Dependents, VA Form 21-686c.  In 
February 2000, the VA hospital advised the RO that the 
veteran had been scheduled for neurologic and orthopedic 
examinations twice prior to 25 January, and had canceled the 
examinations on both dates.  Both examinations were 
scheduled, for a third time, on 25 January, but the veteran 
failed to report therefor.

In a February 2000 Supplemental Statement of the Case, the 
veteran was advised that, due to his failure to appear for 
examinations, his claim for an increase in the evaluation 
assigned the cervical spine disorder was denied.  The 2 March 
2000 cover letter to the Supplemental Statement of the Case 
advised him that he had 60 days to respond to the 
Supplemental Statement of the Case, but he failed to do so.  
A February 2000 Statement of the Case again denied service 
connection for a left knee disorder and advised the veteran 
of the laws and regulations applicable thereto.  The 2 March 
cover letter advised him that he had to file a Substantive 
Appeal in order to perfect appeal of the denial of that 
claim.  He failed to file a Substantive Appeal, and a 
statement received on 17 May from the veteran's 
representative only noted that no new evidence had been 
submitted since the March 1999 Board remand.  In a 19 May 
2000 letter, the RO advised the veteran that his case was 
again being certified to the Board and also advised him of a 
point of contact where he could obtain answers to questions 
he might have.  Though he contacted the RO in December 1999 
regarding the status of his dependents, the veteran failed to 
respond to any of the aforementioned advice, nor did he 
otherwise contact the RO.

Analysis

The principle functions of the Board include the 
consideration of all applications properly before us on 
appeal.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 19.4.  The Board 
has jurisdiction to decide all questions of law and fact 
necessary to its decisions.  Id., 38 C.F.R. § 20.101(a).  In 
making those decisions, the Board is bound by statutes, VA 
regulations, and precedent opinions of the VA General 
Counsel, but not by VA manuals, circulars, or similar 
administrative publications.  38 C.F.R. § 19.5.  Finally, 
subject to review by courts of competent jurisdiction, only 
the Board has jurisdiction to determine its own jurisdiction.  
38 C.F.R. § 20.101(c).

Appeal from an RO decision is initiated by filing a written 
Notice of Disagreement.  38 U.S.C.A. §§ 7105(a), (b)(2); 
38 C.F.R. §§ 20.200, 20.201.  Upon receipt of a Notice of 
Disagreement, the RO must undertake that evidentiary 
development or review warranted by the circumstances and, if 
that does not resolve the disagreement, issue a Statement of 
the Case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.26.  The 
Statement of the Case must summarize evidence pertinent to 
the issues with which disagreement has been expressed, cite 
and discuss applicable laws and regulations, and render a 
decision and the reasons therefor; further, it must be 
complete enough to enable the appellant to prepare a 
responsive Substantive Appeal.  38 U.S.C.A. 
§§  7105(d)(1)(A)-(C); 38 C.F.R. § 19.29.  The RO must 
furnish the appellant, together with the Statement of the 
Case, instructions for filing a Substantive Appeal.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.30(b).  The 
Substantive Appeal must set forth specific arguments as to 
the errors of fact or law alleged to have been made in the 
rating decision appealed or in the Statement of the Case.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  It must be 
filed within one year of the date notification of the rating 
decision on appeal was mailed to the veteran or within 60 
days of the date the Statement of the Case was mailed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The proper 
completion and filing of a Substantive Appeal is the last act 
an appellant must take in order to perfect appeal, but that 
act is jurisdictional, and the Board may dismiss any appeal 
not properly perfected.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.202.  Finally, though the RO may close any case where 
the appellant fails to respond after receipt of a Statement 
of the Case, the resolution of questions of adequacy or 
timeliness of a Substantive Appeal is for the Board.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.203.  The foregoing 
constitute the laws and regulations applicable to initiating 
and perfecting appeals to the Board from adverse RO 
decisions.

In this case, with regard to the issue of service connection 
for a left knee disorder, there was a breakdown in the 
orderly process set forth above.  The veteran did not file a 
written Notice of Disagreement after the October 1993 rating 
decision that denied service connection for a left knee 
disorder.  Instead, through a process not entirely clear, he 
indicated to the hearing officer that he wished to appeal 
that issue.  Thus, the transcript of his hearing, the only 
writing of record in which he expressed disagreement with the 
October 1993 denial of service connection, became the Notice 
of Disagreement.  38 U.S.C.A. §§ 7105(a), (b)(2); 38 C.F.R. 
§§ 20.200, 20.201.  The issue was then listed on subsequent 
Supplemental Statements of the Case, none of which included 
the laws and regulations applicable to an appeal of a denial 
of service connection.  38 U.S.C.A. §§  7105(d)(1)(A)-(C); 
38 C.F.R. § 19.29.  The procedural quagmire deepened when the 
cover letter on one of Supplemental Statements of the Case 
advised the veteran, incorrectly, that he had already 
perfected an appeal as to that issue.

The claim was remanded in order to provide the veteran with a 
proper Statement of the Case and to give him the opportunity 
to properly perfect his appeal.  He was provided a proper 
Statement of the Case, together with instructions for 
perfecting his appeal, but he failed to avail himself of the 
opportunity to do so.  It is important to note that the 
defect in this case relates to the existence, not the 
adequacy, of a Substantive Appeal.  Since the adequacy of a 
Substantive Appeal is not at issue, the procedure provided in 
38 C.F.R. § 20.203, for addressing adequacy of Substantive 
Appeals, is entirely inapplicable.  Also, in addition to the 
claimant, the claimant's representative may file a 
Substantive Appeal.  38 C.F.R. § 20.301(a).  If the 
representative's 17 May statement could be considered a 
Substantive Appeal, then the problem is one of timeliness, 
pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.202, 
because that document was not filed within 60 days of the 
date the Statement of the Case was mailed.

In sum, the veteran did not file a Substantive Appeal, and 
his representative's statement was not filed within 60 days 
of the date the Statement of the Case was mailed, so appeal 
of the denial of service connection for a left knee disorder 
has not been perfected, it is not properly before the Board, 
and it must be dismissed.  38 U.S.C.A. § 7108; see also, Roy 
v. Brown, 5 Vet.App. 554 (1993); YT v. Brown, 9 Vet.App. 195, 
198-9 (1996); Fenderson v. West, 12 Vet.App. 119, 128-31 
(1999).

With regard to the evaluation of the cervical spine disorder, 
service connection was granted by the October 1993 rating 
decision, so service connection is not here at issue.  
Disagreement with the evaluation initially assigned is akin 
to an increased rating claim.  In such a case, when a current 
VA examination is needed in order to adjudicate the claim, 
and the claimant fails, without good cause, to report for 
such an examination, the claim is denied.  See Engelke v 
Gober, 10 Vet.App. 396, 399 (1997); 38 C.F.R. §§ 3.655(a), 
(b).  As indicated above, VA neurologic and orthopedic 
examinations were scheduled for the veteran on three 
occasions, he was notified of them, he canceled them on two 
occasions and, contrary to his expressed willingness to 
report for such examinations, he failed to report for the 
third set of examinations.

One of the first VA documents the veteran received was a May 
1993 letter that advised him of the consequences of failing 
to report for VA examinations.  In addition, a February 2000 
Supplemental Statement of the Case, mailed to the veteran in 
March, advised him that the increased-rating claim was denied 
due to his failure to report for the examinations; he was 
given 60 days to respond to the Statement of the Case, but he 
failed to do so.  In May 2000, the RO advised him that his 
case was being certified to the Board, and gave him a point 
of contact where he could obtain answers to questions he 
might have.  The record does not disclose any such contact by 
the veteran.  After the March 1999 Board decision, the 
veteran submitted only a December 1999 report on the status 
of his dependents, and canceled scheduled VA examinations on 
two occasions, but otherwise failed to maintain contact with 
the RO or to explain his failure to report for the third set 
of scheduled VA examinations.  Denial of an evaluation 
greater than 10 percent for a cervical spine disorder is 
therefore warranted.

It is clear that the veteran was advised, by the March 1999 
Board decision and by a February 2000 Statement of the Case 
and a March cover letter thereto, that the issue of service 
connection for a left knee disorder was not in proper 
appellate status.  It is equally clear that he was advised 
of, and provided, the means to remedy that defect.  
Similarly, it is clear that he was advised, by the March 1999 
Board decision and by the VA hospital, of the need for 
neurologic and orthopedic examinations.  Indeed, he canceled 
examinations on two occasions.  After he failed to appear on 
the third occasion, he was advised, by a February 2000 
Supplemental Statement of the Case, of the consequences-
denial of his claim-of that failure.  A May 2000 letter 
advised him that his case was being certified to the Board 
but that he still could raise, and obtain answers to, any 
questions he had.

Since the March 1999 Board decision, the veteran has been 
entirely unresponsive to the issues identified there, in 
spite of significant efforts by the RO and the VA hospital to 
assist him with the resolution of those issues.  While VA has 
a duty to assist a veteran in the development of his claim, 
that duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  We wish to emphasize that "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Dusek v. Derwinski, 2 Vet.App. 519, 522 (1992) 
(quoting Wood v. Derwinski, 1 Vet.App. 190, 193 (1991)).  
Accordingly, these claims cannot be granted.


ORDER

The appeal, as to the issue of entitlement to service 
connection for a left knee disorder, is dismissed.

Entitlement to an evaluation in excess of 10 percent for a 
cervical spine disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

